Title: To Alexander Hamilton from James Reynolds, 3 April 1792
From: Reynolds, James
To: Hamilton, Alexander



Sir
Philadelphia 3d, April, 1792.

I hope you will pardon me in taking the liberty I do In troubling you so offen. it hurts me to let you Know my Setivation. I should take it as a protickeler if you will Oblige me with the loane of about thirty Dollars. I am in hopes in a fue days I shall be In a more better Setivation. and then I shall Be able to make you ample Satisfaction for your Favours shewn me. I want it for some little Necssaries of life for my family. sir you granting the above favour this morning will very much Oblige your most Obediant and humble Servant
James Reynolds
Alex. Hamilton Esqr.
N B   the inclose is a Receipt for Ninety dollars. that is if you Can Oblige me with the thirty. that including Boath Sums
